Case 6:19-cv-00528-JDK-JDL Document 39 Filed 08/31/20 Page 1 of 3 PageID #: 177



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
DANIEL SANDERS, TDCJ #02044542,            §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §
                                           §    Case No. 6:19-cv-528-JDK-JDL
PAM PACE, et al.,                          §
                                           §
     Defendants.                           §
                                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Daniel Sanders (“Plaintiff”), proceeding pro se and in forma pauperis,

 filed this civil rights lawsuit on October 30, 2019, under 42 U.S.C. § 1983 against

 Defendants TDCJ-CID Director Lorie Davis, TDCJ Executive Director Bryan Collier,

 Coffield Unit Practice Manager Pam Pace, and Warden K. Putnam (collectively

 “Defendants”). The case was referred to United States Magistrate Judge John D.

 Love pursuant to 28 U.S.C. § 636. On November 13, 2019, the Court ordered Plaintiff

 to file an amended complaint stating specific facts to support his claims to

 demonstrate potentially meritorious civil rights claims against each defendant.

 Docket No. 6. Plaintiff amended his complaint on December 12, 2019, naming only

 Pam Pace, Senior Warden Jerry Catoe, and Doctor Paul Shrode as defendants.

 Docket No. 8. The Court has dismissed all claims against Defendants Collier, Davis,

 Putnam, and Catoe without prejudice. Docket Nos. 25; 30. On February 5, 2020,




                                           1
Case 6:19-cv-00528-JDK-JDL Document 39 Filed 08/31/20 Page 2 of 3 PageID #: 178



 Defendants Pace and Shrode moved to dismiss pursuant to Federal Rule of Civil

 Procedure 12(b). Docket No. 17.

       On July 24, 2020, the Magistrate Judge issued a Report and Recommendation

 recommending that Plaintiff’s claims for injunctive relief be dismissed because

 Plaintiff lacked standing for such relief and because he had failed to sue an official

 that could redress his alleged injury. The Magistrate Judge also recommended that

 Plaintiff’s deliberate indifference claim be dismissed for failure to state a claim upon

 which relief may be granted. Docket No. 33. Plaintiff objected to the Report and

 Recommendation on August 27, 2020. Docket No. 38.

       After review, the Court is of the opinion that the objections are without merit.

 Plaintiff incorrectly argues that: (1) because the state has consented to this suit, his

 claim is not barred by qualified immunity (Docket No. 38 at 7); (2) the court has the

 power to grant injunctive relief to someone who lacks standing (id. at 8); (3) his

 complaint sufficiently alleges a deliberate indifference claim as to Dr. Shrode’s

 misdiagnosis (id. at 8–9); and (4) Defendant Pace was directly involved in a violation

 of his constitutional rights because “she knew or should have known” about the

 allegedly contaminated water (id. at 9).       Plaintiff’s objections merely restate his

 original arguments in response to Defendants’ motion to dismiss and do not address

 the Magistrate Judge’s finding that he did not state facts sufficient to bring a

 plausible claim of deliberate indifference.      Docket Nos. 21; 33; 38. Although he

 contends that Shrode displayed “total disregard to the plaintiff’s serious medical

 need,” the documents he attached refute this claim, as discussed by the Magistrate




                                            2
Case 6:19-cv-00528-JDK-JDL Document 39 Filed 08/31/20 Page 3 of 3 PageID #: 179



 Judge.    Likewise, Plaintiff has not shown that the unit practice manager was

 responsible for notifying “the right people” about alleged problems with the water,

 much less that her failure to do so amounted to deliberate indifference to Plaintiff’s

 health or safety. In sum, Plaintiff’s claims do not contain sufficient facts to state a

 claim for relief which is plausible on its face, and thus fail to state a claim upon which

 relief may be granted.

       Having reviewed the findings and conclusions of the Magistrate Judge, the

 Court agrees with the Magistrate Judge. Therefore, the Court hereby adopts the

 findings and conclusions of the Magistrate Judge as the findings and conclusions of

 the Court. It is therefore ORDERED that the motion to dismiss filed by Defendants

 Pace and Shrode (Docket No. 17) is GRANTED and Plaintiff’s claims against

 Defendants Pace and Shrode are DISMISSED WITH PREJUDICE.

          So ORDERED and SIGNED this 31st day of August, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             3
